Gilbert, J.
Merchants & Mechanics Banking & Loan Company brought suit against Clara E. Foster. Among the prayers was one for the appointment of a receiver. The court appointed a temporary receiver. No complaint is made of this order. Thereafter the defendant hied a petition alleging that, for stated reasons, “the receiver appointment was improvidently made, and should be set aside.” The court rendered a judgment “denying said motion of the defendant.” The sole exception is to this latter judgment. In this court the defendant in error moved to dismiss the writ of error, on the ground: “That this court has no jurisdiction to determine the questions presented on the writ of error, in that the order of the Fulton superior court .complained of is not a final disposition of the case, and that the bill of exceptions is prématurely brought.”
The motion to dismiss the writ of error must be granted. The only assignment of error is on the judgment which is not final. “The Supreme Court can not . . review an order refusing to vacate the appointment of a temporary receiver.” Akins v. Mull, 150 Ga. 459, 460 (104 S. E. 209), and cit.; Watson v. Equitable Mortgage Co., 129 Ga. 50 (58 S. E. 473); Eagle Publishing Co. v. Mercer, 154 Ga. 246, 254 (114 S. E. 26).

Writ of error dismissed.


All the Justices concur.